Citation Nr: 1440831	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-13 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling for the period prior to February 8, 2013.  

2.  Entitlement to an initial increased rating for PTSD, evaluated as 50 percent disabling for the period on and after February 8, 2013.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to extra-schedular ratings for service-connected disabilities.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1969 to January 1970, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which in pertinent part, granted service connection for PTSD and assigned an initial 30 percent disability rating.  

In September 2011, a Board hearing was held at the RO.  A transcript of the hearing is associated with the record.  

During the pendency of the Veteran's appeal, and specifically in an April 2013 rating action, the Veteran's disability evaluation for his service-connected PTSD was increased to 50 percent, effective from February 8, 2013.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during the appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The paperless file includes VA treatment records dated through February 2013, which are not in the paper claims file.  Thus, future consideration of this case shall take into consideration the existence of the electronic records.

This matter was previously before the Board in November 2012 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, as to the issue being decided herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to a sleep disorder, to include as secondary to the service-connected PTSD, was raised in the September 2013 medical report and thus raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   

The issues of entitlement to an initial disability rating in excess of 50 percent for PTSD for the period on and after February 8, 2013, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to February 8, 2013, the Veteran's PTSD has been productive of sleep impairment, intrusive thoughts, anxiety, suspiciousness, nightmares, hypervigilance, depression, extreme anger problems, avoidant behavior, a flattened affect, memory impairment, disturbances of motivation and mood, and difficulty with social interactions, which have resulted in social impairment with reduced reliability and productivity.  Such symptoms, however, as speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and, an inability to establish and maintain effective relationships have not been shown.  


CONCLUSION OF LAW

For the period prior to February 8, 2013, the schedular criteria for a rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).  

The Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished. 

Through an October 2007 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his underlying service connection claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the October 2007 letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim that is the subject of this decision, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the October 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the October 2007 notice letter.  

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2013); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the rating issue must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's rating claim.  Also, the Veteran's Social Security Administration (SSA) records have been retrieved and associated with the claims file.  In addition, the Veteran testified before the Board in September 2011.  Indeed, at no time has the Veteran or his representative referenced outstanding records that they wanted VA to obtain or that they felt were relevant to his claim.  

Moreover, in addition to obtaining all relevant records, the Veteran has been afforded VA examinations in December 2009 and January 2012.  Also, pursuant to the November 2012 remand, the Veteran was most recently afforded a VA psychiatric examination to determine the current level of severity of his PTSD in February 2013, and an addendum VA medical opinion which took into account the entire claims file, was subsequently issued in April 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that collectively, the VA examinations and VA medical opinion obtained in this case are more than adequate, as they were predicated on a review of the Veteran's medical records, an interview with the Veteran, and a discussion of his medical history and because the examinations and medical opinion fully addresses the rating criteria that is relevant to rating the disability in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in connection to the increased rating issue on appeal has been met and the requirements of the November 2012 remand were ultimately accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, there is adequate medical evidence of record to make a determination in this case.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Initial Increased Rating for PTSD for the period prior to February 8, 2013

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  

Turning to the rating criteria for PTSD, the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Veteran's service-connected PTSD is currently rated 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  An evaluation of 30 percent is warranted for PTSD with occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

An evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.  

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.  

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.  

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.). 

The record includes the March 2007 and February 2008 private evaluation reports issued by the Veteran's clinical psychologist, I.B., Ph.D.; an October 2007 VA (QTC) examination report issued by W.T., M.D.; an August 2009 private evaluation report issued by R.H., Psy.D.; the December 2009, January 2012 and February 2013 VA examination reports as well as the April 2013 addendum opinion; VA outpatient treatment records; and lay statements and testimony from the Veteran.  All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's PTSD.  

The Board finds that in this case, for the period prior to February 8, 2013, the clinical evidence more closely assesses the Veteran's occupational and social impairment around the 50 percent rating.  When focusing on psychiatric symptoms alone, the medical records note a number of acute symptoms that have required regular therapy and the use of prescribed medications.  In addition, the Veteran has undergone several psychiatric evaluations with a number clinical psychologists in March 2007, February 2008 and August 2009, and he has received ongoing psychiatric treatment and care at the West Los Angeles VA Medical Center (VAMC) since 2003.  In addition, the Veteran was afforded VA psychiatric examinations in December 2009, January 2012 and February 2013, and an additional addendum opinion concerning the severity of his PTSD symptoms was issued in April 2013.  Throughout the course of the appeal, the Veteran's PTSD symptoms have included sleep disturbances, flashbacks, social isolation, anger, irritability, hypervigilance and avoidant behavior.  

The Veteran underwent a psychiatric evaluation with Dr. B. in March 2007, at which time he provided his occupational, family and military history, and specifically described some of the traumatic events he witnessed and experienced- while serving in Vietnam.  With regard to his current psychiatric symptoms, the Veteran reported to have ongoing disturbing memories, thoughts, and flashbacks of the traumatic in-service stressors and described experiencing a "physical anxiety reaction" whenever something reminded him of these events.  According to the Veteran, he avoids thinking, feeling or talking about his period of service, feels emotionally numb, and has difficulty experiencing loving feelings for those close to him.  The Veteran further reported to experience symptoms of irritability, difficulty falling or staying asleep, difficulty focusing and concentrating as well as problems with anger and rage.  According to the Veteran, he has very few friends and problems with interpersonal relationships.  Dr. B. noted that the Veteran had been married for 37 years, and he attributed the longevity of his marriage to the understanding and patience of his wife who had endured his anger and other PTSD symptoms throughout the years.  The Veteran's wife attended the latter part of the session and described the Veteran's behavior during his episodes of anger, and noted that the Veteran would scream at night and hit her.  According to the Veteran's wife, "[h]e didn't know what he was doing and his temper [was] getting worse."  Upon conducting a mental evaluation of the Veteran, Dr. B. observed no evidence of hallucinations or paranoia, and noted that the Veteran denied any suicidal or homicidal ideation.  Based on his interview with, as well as his evaluation of the Veteran, Dr. B. determined that the Veteran met the DSM-IV criteria for PTSD, and his in-service combat record in Vietnam reflected that it was service connected.  According to Dr. B., the Veteran had aged and therefore it was becoming more difficult for him to suppress or deny his disability.  Dr. B. also assigned the Veteran a GAF score of 45.  

In addition, Dr. B. diagnosed the Veteran with having major depression; however, service-connection has not been established for this disorder and it is unclear from the March 2007 report and subsequent VA and private medical records whether or not symptoms of these disorders are intertwined with his PTSD.  The Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2008); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  Accordingly, the Board will consider the psychiatric symptoms as depicted by the evidence as a whole in rating the service-connected PTSD unless clearly attributed to the other nonservice connected disorders.  

The Veteran underwent a biopsychosocial assessment at the VAMC in May 2007, at which time he described some of the traumatic events he witnessed and experienced in service, and further described some of the psychiatric symptoms he had been experiencing since his military service.  According to the Veteran, he is easily angered, impatient, and has difficulty sleeping with initial and middle insomnia.  The Veteran also reported to have an ongoing sense of a foreshortened future, and noted that while he feels his mood is "ok," others would describe him as irritable in nature.  The Veteran further stated that he was urged by his wife to seek treatment for possible PTSD symptoms.  According to the Veteran, his wife claims that he has nightmares, and there have been instances wherein she has awakened him only to have him accidentally punch her.  The Veteran reported to have a hyper startle response which has decreased over time given that he works with loud guns at his place of employment.  He also reported that certain stimuli, such as rain, and watching combat-related war movies serve to elicit memories of his in-service experiences, and trigger his PTSD symptoms.  The VA physician noted that the Veteran had a history of violence, but commented that he had not had any violent episodes in over nine years.  Upon conducting a mental evaluation of the Veteran, the VA psychiatrist noted that the Veteran was cooperative but mildly guarded, and although his mood was "ok," his affect was mildly anxious and full.  She also noted that the Veteran denied any suicidal and homicidal ideation, had an intact memory, and did not exhibit any psychotic symptoms.  Based on her evaluation of the Veteran, the VA psychiatrist diagnosed the Veteran as having chronic PTSD, and assigned him a GAF score ranging between 65 to 75.  She also placed the Veteran on 10 milligrams (mg) of Celexa and recommended that he increase his dosage to 20 mg after one week.  

Subsequent VA treatment records reflect an improvement in the Veteran's symptoms after he was placed on Celexa.  During an August 2007 follow-up visit, the Veteran reported that he had been doing pretty well, and added that his wife also agreed that there had been an improvement in his symptoms.  The Veteran reported that he had been exercising regularly and while he was only sleeping five hours per night, this was "good" for him.  He further denied any episodes of anxiety, paranoia or hypervigilance at night, as well as any symptoms of psychosis, suicidal ideation, homicidal ideation or manic symptoms.  Upon conducting a mental evaluation of the Veteran, the VA psychiatrist noted that the Veteran's mood was fine and congruent with an appropriate and full affect.  She also noted that the Veteran's thought process was linear and goal directed, and observed no delusional content, suicidal ideation or homicidal ideation in his thought content.  Based on her evaluation of the Veteran, the VA psychiatrist diagnosed the Veteran as having PTSD and assigned him a GAF score ranging between 61 to 70.  

The Veteran was afforded a VA (QTC) examination with W.T., M.D. in October 2007.  After reviewing the Veteran's military history, Dr. T. took note of the Veteran's current psychiatric symptoms.  During this portion of the evaluation, the Veteran described some of the symptoms he had been experiencing, and reported to have anger outbursts, to always feel restless, and to experience difficulty sleeping.  The Veteran also stated that he cannot tolerate crowded areas, and commented that he always has visions of the people who shot at him, as well as the people he killed in Vietnam.  The Veteran reported to experience anxiety attacks and noted that he avoids going to restaurants, except in the morning and early afternoon hours.  The Veteran further reported to have difficulty concentrating and described himself as someone who easily becomes jumpy and startled with any sudden noises.  The Veteran stated that he does not go to any social events, and prefers to be by himself in the mountains.  The Veteran denied having any suicidal ideations, and described himself as hypervigilant in nature, noting that he always makes sure that everything is locked up at home before going to bed. 

During the mental status examination, Dr. T. noted that the Veteran exhibited an appropriate affect and a euthymic mood.  Dr. T. further noted no suicidal or homicidal ideation, nor did he detect any delusional thought patterns or hallucinations upon evaluating the Veteran's mental condition.  Dr. T. described the Veteran's long-term, short-term and immediate memory as intact, and noted that although the Veteran denied any impaired impulse control problems, he became scared whenever he went shooting.  Dr. T. also described the Veteran's sleep pattern as poor due to his nightmares and dreams.  According to Dr. T., although the Veteran experiences anxiety problems as well as outbursts of anger, he does not injure people around him.  

With regard to the Veteran's PTSD symptoms, Dr. T. noted that the Veteran experiences constant images, thoughts and perceptions, as well as ongoing flashbacks, dreams and nightmares about Vietnam.  It was further noted that the Veteran avoids talking or thinking about Vietnam, as well as people or areas which serve to remind him of Vietnam.  Dr. T. noted that the Veteran had no interest in any social activities with other people, to include his family members, but did enjoy solitary activities such as hunting by himself in open areas where he is isolated from others.  Dr. T. also added that the Veteran has anger issues, a severe exaggerated startle response to sudden noises, is hypervigilant in nature, and has difficulty concentrating at work.  According to Dr. T., the Veteran feels estranged from society, and is not sure whether his PTSD condition will improve or not.  Based on his review of the claims file, as well as his discussion with, and evaluation of the Veteran, Dr. T. diagnosed the Veteran with having PTSD, and assigned him a GAF score of 70.  Dr. T. also added that although the Veteran is still working, he is isolating himself from the whole world.  

During a subsequent psychiatric evaluation with Dr. B. in February 2008, it was noted that the Veteran requested a re-evaluation due to what he believed had been an inadequate QTC examination administered by Dr. T in October 2007.  Dr. B. noted that there was a wide discrepancy between the GAF score of 45 assigned during the March 2007 VA treatment visit, and the GAF score of 70 assigned by Dr. T.  During this evaluation, the Veteran discussed why he felt this examination had been inadequate, and explained that Dr. T. had not only been late arriving to the examination, but the evaluation itself lasted no more than 20 minutes.  The Veteran further noted that Dr. T. had been interrupted three times due to phone calls during the examination.  After reviewing the October 2007 examination report, and the symptoms displayed and recorded by Dr. T. during this examination, Dr. B. noted that the evidence presented by Dr. T. was not indicative of a GAF score of 70, but rather indicative of a GAF score of 45.  Dr. B. supported this assessment by noting that the Veteran currently had a collection of over 30 firearms, as well as over 2000 rounds of ammunition at his home.  He further noted that the Veteran was obsessive compulsive and had an enormous collection of tools, fishing poles and equipment.  According to Dr. B., the Veteran uses his behavior of collecting items as a method of binding his anxiety and ensuring that everything was in perfect order to avoid any perceived danger or threat.  Dr. B. further noted that the Veteran's ability to focus and concentrate was impaired, and he has difficulty with his short-term memory.  

In August 2009, the Veteran underwent another private psychiatric evaluation with R.H., Psy.D.  In his report, Dr. H. summarized the medical findings derived from this evaluation and concluded that a comprehensive psychological assessment of the Veteran revealed that he had been suffering from symptoms consistent with, and subsequently diagnosed with having, combat-related PTSD.  During the evaluation, Dr. H. took into account the Veteran's stressful in-service experiences, which included (but were not limited to) seeing one of his fellow soldiers killed in action by enemy forces, being forced to hold a dead Viet Cong body against himself as protection during an intensive firefight, and being wounded in action by an enemy soldier.  Dr. H. commented that the Veteran consistently experienced the heightened trauma of imminent physical integrity to himself and his fellow soldiers during his tour of duty in Vietnam.  He (Dr. H.) also noted that as a result of some of the traumatic events he witnessed and experienced, the Veteran would continue to have life-threatening feelings even when he was unable nor required to return fire.  According to Dr. H., collectively, each event experienced by the Veteran "aroused emotional threats of physical integrity to himself, his comrades, and to many civilians" and caused the Veteran to suffer from "consistent anxiety and trepidation precipitated by intense fear, helplessness and horror" on a daily basis during this time.  

Dr. H. noted that the Veteran has experienced, and continues to experience, PTSD symptoms for the last 30 years; symptoms which include flashbacks, nightmares, panic attacks, and episodes of hyperarousal and hypervigilance.  According to Dr. H., the Veteran's hypervigilance is accompanied by a state of increased anxiety, which can lead to exhaustion, and he exhibits high responsiveness to stimuli that produces "an increased psychological and physiological tension effecting an exaggerated startle response, insomnia, fatigue, and accentuation of personality traits."  Dr. H. also noted that the Veteran exhibits an exaggerated startle response in certain situations, which produces symptoms of irritability and occasional outbursts of unexplained anger.  In addition, Dr. H. noted that the Veteran is reserved in nature and predominantly suspicious of others, opting for periods of solitude and isolationism instead.  According to Dr. H., the Veteran has chronic sleep impairment that is exacerbated by nightmares, and he experiences recurrent and intrusive recollections of the events he experienced in Vietnam, both while awake and when asleep.  Dr. H. further added that the Veteran occasionally experiences brief disassociative states wherein the traumatic in-service events are relived and re-experienced - occurrences which cause him to experience severe anxiety, distress and heightened arousal.  

According to the Veteran, in order to maintain an emotional balance, he deliberately avoids thoughts, feelings or conversations concerning the specific events he experienced in Vietnam.  Dr. H. noted that the Veteran is deeply troubled not only by the death of his comrades who served in his regiment, but of his fellow soldiers who experienced the trauma of Vietnam.  The Veteran admitted that since returning to the U.S. after his deployment, his prior interests in various activities have been severely curtailed, and he recognizes that he is detached and estranged from others.  According to Dr. H., the Veteran's dysfunctional symptoms have only progressed with age and health problems, which only serves to worsen his inability to socialize, to have intimate relationships, and to enjoy daily activities and interpersonal relationships.  Based on his discussion with, as well as his evaluation of the Veteran, Dr. H. determined that the Veteran meets the DSM-IV criterion required for PTSD, diagnosed the Veteran with having chronic PTSD, and assigned him a GAF score ranging between 30 and 35.  According to Dr. H., the Veteran experiences major impairment in almost all areas of his life.  In reaching this assessment, Dr. H. noted that the Veteran's judgment, thinking and mood is impaired, and he is isolated, has no friends or job, and avoids most social settings.  

The Veteran was afforded a VA psychiatric examination in December 2009, at which time he reported to experience ongoing sleep impairment, nightmares, anger, mistrust, resentment, depression, isolation from others and a startle response.  According to the Veteran, his symptoms began in 1969 prior to his discharge from service and currently include dreams of being chased, jumpiness with an exaggerated startle response, and conflict/aggression with his wife, usually when asleep.  The Veteran claims that his symptoms affect his total daily functional abilities which results in poor interactions with others, unemployment with few social outlets, and conflict with his wife and others.  According to the Veteran, he has had trouble sleeping for forty years, and usually awakens twice a night, usually due to having nightmares, and is unable to return to sleep for several hours.  
The Veteran states that he has been taking 100 mg of Zoloft once a day for the past three years with minimal response.  He further noted that he has received psychotherapy sessions for his mental condition as often as once a month for the past year.  With respect to how his PTSD has affected his life, the Veteran reported no major changes in his daily activities, but did report some major social functional changes since developing his mental condition, to include having arguments with his wife, feeling isolated from those around him, and developing a dislike for crowds and waiting in line.  The Veteran stated that he was previously employed as a metal carpenter/construction worker for 20 years, but has not worked for the past year since getting laid off.  With regard to his in-service stressors, the Veteran reported to experience persistent, recurrent recollection of these events, and described these recollections as memories that are elicited when confronted with certain stimuli and triggers.  The Veteran also described intense feelings of distress when exposed to events that remind him of his military experiences, such as hearing strange noises in strange places, or the firing of any weapon.  

Upon conducting a mental evaluation of the Veteran, the examiner noted that the Veteran was oriented to person, place and time, and described his appearance, hygiene and behavior as appropriate.  The examiner described the Veteran's attention and focus as impaired, and added that the Veteran reported to have difficulty reading instructive material for long periods of time.  Although the Veteran did not exhibit any panic attacks, the examiner did observe that the Veteran demonstrated signs of suspiciousness, anger and mistrust towards those in authoritative type positions.  The remainder of the examination was negative for any delusional thoughts, hallucinations, or obsessional rituals, and the examiner described the Veteran's thought processes as appropriate.  In addition, although the examiner detected mild impairment in the Veteran's memory, he noted no signs of confusion or slowness of thought and further found no impairment in the Veteran's judgment.  Based on his evaluation of the Veteran, the examiner found that the Veteran's affect revealed a depressed mood that occurred near-continuously but did not affect his ability to function independently.  According to the Veteran, if he were able to obtain employment, he would most likely not exhibit any depressive symptoms, but he becomes unmotivated and resentful about 'the state of things' when unemployed.  Based on his discussion with, as well as his evaluation of the Veteran, the examiner diagnosed the Veteran as having PTSD, and assigned him a GAF score of 65.  

VA progress notes dated from January 2010 to February 2010 reflect that the Veteran continued receiving treatment and care for his psychiatric condition.  Although the Veteran reported that his medication was working during a February 2010 VA treatment visit, he endorsed recurrent nightmares and flashbacks of the in-service stressors, as well as ongoing social isolation, outbursts of anger, and symptoms of irritability, hypervigilance, a hyperstartle response, and difficulty talking about his traumatic experiences.  The Veteran denied any thoughts of self-harm or of harming others, and upon evaluating his mental condition, the examiner described the Veteran's mood as euthymic, and his affect as calm, comfortable, congruent and appropriate with no signs of anxiety, anger, suspicion, helplessness or hopelessness.  Based on her evaluation of the Veteran, the treatment provider diagnosed the Veteran with having PTSD, and assigned him a GAF score of 55.  

A March 2010 VA progress report indicates that the Veteran had been receiving outpatient treatment, follow-up care and medication management at the West LA VAMC, as well as the Santa Barbara and Santa Maria Community Based Outpatient Clinics (CBOCs) since 2003.  It was noted that the Veteran had been placed on Citalopram in the past, but this had not been as effective as the Sertraline he had been placed on since October 2008.  During this treatment visit, the Veteran endorsed the effectivity of the Sertraline for his anxiety and other PTSD symptoms, but reported to experience continued nightmares, flashbacks, outbursts of anger, irritability, hypervigilance, a hyperstartle response and difficulty talking about his traumatic experiences.  Based on her evaluation of the Veteran, the treatment provider assessed the Veteran with having PTSD, and assigned him a GAF score of 52.  

VA treatment records dated from April 2010 to October 2011 reflect fluctuating GAF scores ranging between 58 (August 2010 VA Psychiatry note) and 65 (June 2011 VA Psychiatry note).  These records also reflect that the Veteran continued taking psychiatric medication and attending group therapy sessions in an effort to help alleviate, control and manage his PTSD symptoms.  

The Veteran was afforded another VA psychiatric examination in January 2012.  With regard to his current symptoms, the Veteran described ongoing nightmares revolving around the traumatic events he experienced in service, and reported to experience symptoms of anger, a withdrawn nature, and a desire to be isolated from others.  The examiner described the severity of these symptoms as moderate, and added that the above-referenced symptoms were episodic in nature, and tended to wax and wane throughout the years.  According to the Veteran, his symptoms affect his ability to function, and leave him socially withdrawn in nature and unable to work.  The Veteran further reported to have difficulty sleeping for the past forty-two years, and noted that he wakes up two to three times a night, and remains awake for a few hours each time.  The Veteran also endorsed a history of violent behavior and described several instances in which he became violent towards those around him.  

The Veteran reported some major social functional changes since developing his mental condition, and specifically explained that he used to be more social, and could no longer work, primarily as a result of his mental condition.  The Veteran endorsed recurrent and distressing recollections and nightmares of his in-service stressors, as well as intense distress when exposed to similar events.  Specifically, the Veteran noted that attending the veteran support group made him feel as though he was in Vietnam all over again.  Upon conducting a mental evaluation of the Veteran, the examiner noted that the Veteran's orientation was within normal limits, and described his appearance and hygiene as appropriate.  According to the examiner, the Veteran's affect revealed a disturbance of motivation and mood, mood swings and anxiety, and the Veteran exhibited a suspicious nature, which was demonstrated by the fact that he did not trust anybody.  The examiner also detected the presence of obsessive-compulsive behavior, but noted that this was not severe enough to interfere with his routine activities.  Although the examiner did not detect any signs of suicidal ideation, she did note the presence of homicidal ideation, and commented that the Veteran at one point stated that that if he were to come down with terminal cancer, he would "kill" his next door neighbor as well as a few others.  

After reviewing the Veteran's medical records, the examiner noted that the Veteran's GAF scores range somewhere between 52 to 65, and further noted that the Veteran regularly attended group therapy sessions in Guadalupe county once a month.  Based on her discussion with, as well as her evaluation of, the Veteran, the examiner diagnosed the Veteran with having PTSD, and assigned him a GAF score of 65.  According to the examiner, the Veteran's PTSD resulted in occupational and social impairment due to mild/transient symptoms which decrease his work efficiency and ability to perform occupational tasks only during periods of significant stress.  She noted that the Veteran experiences a depressed mood, disturbances of motivation and mood, a flattened affect, anxiety, suspiciousness, mild memory loss, chronic sleep impairment and difficulty adapting to stressful circumstances.  The examiner also determined that the Veteran should continue seeking follow-up treatment for his psychiatric condition in the form of psychotherapy, psychotropic medication and group therapy.  

A November 2010 letter from the Social Security Administration (SSA) reflects that the Veteran was awarded monthly disability benefits beginning in March 2011.  In addition, the November 2010 Disability Determination and Transmittal sheet reflects that the Veteran had a primary diagnosis of anxiety disorders.  

A March 2010 statement issued by the Veteran's wife, F.L., (which appears to have been submitted in support of his claim for SSA disability benefits) also discusses in detail the difficulties she has faced throughout her marriage to the Veteran as a result of the Veteran's PTSD symptoms.  She specifically described several episodes of erratic behavior exhibited by the Veteran throughout the years and noted that the Veteran's symptoms caused him to have extreme outbursts of anger towards everyone around them, including herself, and then disappear for hours or days at a time.  She recalled instances wherein the Veteran would have outbursts of anger at work, and often curse at his co-workers on a regular basis.  She also recalled one particular instance wherein the Veteran relayed to her how he punched one of his co-workers simply because he questioned him.  F.L. also described how the Veteran had an outburst of anger towards his boss which led to his termination from that job early on in their marriage.  F.L. went on to describe another incident wherein she and the Veteran were involved in an automobile accident and because the other driver rear-ended their car, the Veteran "went crazy, jumped out of the truck, [grabbed] a roofing hammer...and went to the other driver, attempting to pull him out of the car or break the windows."  According to F.L., the Veteran continued to scream profanities at the driver until the police arrived at the scene.  When asked to describe their life, F.L. stated that their lives were always tenuous and on edge for fear of an arrest or lawsuit.  She further noted that the Veteran could never articulate to her what he was going through, which likened their marriage to walking on egg shells.  Finally, F.L. noted that although the Veteran was happy when their daughter was born, he was never able to express to her that he loved her.  

During the September 2011 hearing, the Veteran testified that he often becomes angry very easily, and prefers to be by himself for hours at a time.  The Veteran also stated that he can only sleep for a few hours at a time, and has a difficult time falling asleep once he wakes up.  According to the Veteran, he attends group therapy sessions for Vietnam veterans at the VAMC once a month, and always sits by the door during these meetings.  The Veteran further stated that he was still taking sertraline on a regular basis to help alleviate his psychiatric symptoms.  According to the Veteran, he has had 54 jobs in the last 15 years, and was laid off from his last job due to his psychiatric symptoms.  See September 2011 Hearing Transcript (T.), pp. 4-6.  

Pursuant to the November 2012 Board Remand, the Veteran was afforded another VA psychiatric examination in February 2013.  During this examination, the examiner took note of the Veteran's medical history and symptoms, and determined that the Veteran experienced occupational and social impairment with reduced reliability and productivity as a result of these symptoms.  Although the Veteran reported to work occasional small scale construction jobs on the side, the Veteran's wife indicated that the Veteran was forced to retire because he had burned all his bridges with his former employers due to his constant outbursts of anger.  The examiner noted that the Veteran had recently discontinued his attendance at the group therapy sessions, and continued to take sertraline on a daily basis.  According to the examiner, the Veteran exhibited symptoms such as a depressed mood, anxiety, chronic sleep impairment, and a flattened affect.  The examiner also noted that the Veteran had difficulty establishing and maintaining effective work and social relationships, as well as difficulty adapting to stressful circumstances, including work or work-like settings.  The examiner further described the Veteran's impulse control as impaired, and noted that the Veteran was neglectful of his personal appearance and hygiene.  Based on his evaluation of the Veteran, the examiner determined that the Veteran met the diagnostic criteria for PTSD pursuant to the DSM-IV, and indicated that the Veteran endorsed recurrent and distressing recollections and dreams of the in-service stressors, and took efforts to avoid thoughts, feelings or conversations associated with the trauma, as well as activities, places or people that aroused recollections of the trauma.  The examiner further noted that the Veteran exhibited persistent symptoms of increased arousal, to include difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance and an exaggerated startle response.  Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with having PTSD, and assigned him a GAF score of 60.  

In light of the fact that the Veteran's claims file was unavailable for review at the time of the February 2013 VA examination, the claims file was referred to another VA physician for an additional VA opinion.  In the April 2013 report, J.M., M.D., reviewed all the medical records in the Veteran's claims file, to include the March 2007 and February 2008 evaluations conducted by Dr. B., the October 2007 QTC examination report issued by Dr. T., the August 2009 evaluation issued by Dr. H., VA treatment records dated from 2003 to 2013, the September 2011 hearing transcript, and the February 2013 VA examination report.  Based on his review of these records, Dr. M. determined that the Veteran's current GAF score of 60 represented the approximate average of the Veteran's assessed GAF scores by multiple examiners since 2010 when he began taking sertraline.  According to Dr. M., the discrepancies in the GAF scores throughout the course of the appeal, as well as the recent improvement in the Veteran's symptoms, can be attributed to placing the Veteran on sertraline, which has helped better manage and control his symptoms.  Dr. M. specifically noted that GAF score of 70 assigned by Dr. T. was an "outlier," and contradicted by Dr. T.'s own description of the Veteran's mental status and level of functioning

The Board finds that in this case, the clinical evidence more closely approximates the level of occupational and social impairment contemplated by a 50 percent rating.  38 C.F.R. § 4.7.  Throughout the course of the appeal, the Veteran's PTSD has been manifested by impaired sleep, nightmares, irritability, outbursts of anger, intrusive thoughts, a depressed mood, a flat or constricted affect, an isolative nature and avoidant behavior which has resulted in few relationships outside of those he shares with his wife and children.  Indeed, upon review of the objective findings and subjective complaints of record, it is clear that the Veteran's PTSD results in significant impairment of both occupational and social functioning.  As detailed above, for the period prior to February 8, 2013, the Veteran has continually sought VA outpatient treatment for his PTSD symptomatology, and throughout the majority of the appeal, clinical psychologists both in the private sector and at the VA, as well as VA examiners have assigned GAF scores ranging from 45 to 65.  As detailed, Dr. B. assigned a GAF score of 45, which denotes serious symptoms; the December 2009 and January 2012 VA examiners assigned a GAF score of 65, which denotes minimal symptoms; and the VA psychiatrist who evaluated the Veteran during the February 2010 and March 2010 VA treatment visits assigned GAF scores of 55 and 52, respectively, which denotes moderate symptoms.  In addition, the February 2013 VA examiner and Dr. M. both determined that the Veteran had a GAF score of 60, which also denotes more moderate symptoms.  Indeed, in light of the more recent GAF scores, VA treatment records, the February 2013 examination report and April 2013 medical opinion, as well as the Veteran's hearing testimony and lay assertions made by him and his wife, the Board finds that the Veteran's symptoms correspond more nearly to the rating criteria for occupational and social impairment indicative of the 50 percent disability rating for the period prior to February 8, 2013.  

In particular, the Board takes note of the December 2009, January 2012 and February 2013 VA examination reports, wherein the Veteran consistently reported that he had experienced ongoing nightmares, chronic sleep impairment, and persistent symptoms of anger, irritability, hypervigilance and an exaggerated startle response since service.  The December 2009 VA examiner noted that the Veteran exhibited a depressed mood, an impaired memory, and an impaired ability to focus and pay attention to the task at hand.  According to this examiner, the Veteran experiences difficulty establishing and maintaining effective work/school and social relationships due to his isolative nature, and his resentment and anger towards those in authority-level positions.  The examiner also noted that the Veteran has a difficult time maintaining an "effective family role functioning" due, in part, to his resentment towards his family in general, and further recommended that the Veteran continue seeking treatment and care for his psychiatric symptoms.  In addition, the January 2012 VA examiner observed there to be a disturbance in the Veteran's motivation and mood, and specifically noted symptoms of anxiety, suspiciousness, memory loss, chronic sleep impairment, and difficulty in adapting to stressful circumstances.  The VA examiner also detected the presence of homicidal ideation upon further evaluation of the Veteran.  Both these examiners noted that the Veteran demonstrated avoidant behavior towards any stimuli associated with the trauma, as reflected by his attempts to avoid thoughts, feelings or conversations associated with the trauma, as well as his diminished participation in activities he once enjoyed, his efforts to avoid activities that aroused recollections of the event, feelings of detachment or estrangement from others, and a restricted range of affect.  The February 2013 VA examiner noted that the Veteran exhibited a depressed mood, chronic sleep impairment, a flattened affect, and an impaired impulse control, and found that the Veteran experienced a difficult time establishing and maintaining effective work and social relationships as a result of these symptoms.  

Furthermore, in several statements, the Veteran's wife described the difficulties their marriage has faced as a result of the Veteran's psychiatric condition.  In one undated statement, the Veteran's wife explained that she knew the Veteran prior to his enlistment in the Army, and his personality changed drastically after his separation from service.  According to F.L., the Veteran was more guarded and closed off from his family and friends post-service, and began avoiding visiting his old friends - an activity he once enjoyed doing.  She noted that the Veteran began experiencing nightmares on a nightly basis after they were married, and these nightmares caused him to scream, jump over the bed, run into the hallway, and even punch and kick her at times.  F.L. explained that initially she had no knowledge or understanding of PTSD, and could not comprehend what was going on.  According to F.L., it was not until the late 1990s and early 2000s that discussions regarding PTSD began circulating more frequently that they realized what the Veteran had been enduring since service.  F.L. described the Veteran's behavior as erratic and noted that he had been dismissed from his last job after getting into an argument with his former boss.  She noted that the Veteran has bouts of anger that are often directed at her and cause many arguments and threats of divorce.  F.L. further noted that along with his rage, the Veteran displayed a rather obsessive compulsive behavior surrounding guns, shooting and hunting, as well as self-destructive behavior towards his health.  Indeed, the evidence of record reflects that the Veteran has withdrawn from social events and activities he once enjoyed, isolates himself on a daily basis, has difficulty expressing any form of affection towards his loved ones, exhibits a hypervigilant nature at his home and in public settings, has nightmares which lead him to act erratically and sometimes violently towards his wife, and has exhibited increasing irritability and extreme bout of anger throughout the years.  This, coupled with the fact that the Veteran has reportedly been let go from most of his jobs due to his anger and inability to control his temper, and the fact that he has few to no interpersonal relationships outside of those with his family members, is reflective of symptoms more nearly approximating the criteria for the 50 percent evaluation for PTSD.  

Even though, however, a higher initial rating is warranted for the period prior to February 8, 2013, the evidence of record does not reflect symptomatology of PTSD that would meet the criteria for a rating in excess of 50 percent for any period of time during the pendency of this claim.  The evidence does not reflect that the Veteran has occupational and social impairment with deficiencies in most areas.  The record establishes that the Veteran has maintained a steady relationship with his wife and children.  Indeed, at the January 2012 VA examination, the examiner noted that he sees his children twice a year, and described their relationship as an "ok" one.  In addition, the Veteran has continued to perform his activities of daily living independently and consistently maintained his personal appearance and hygiene to a socially acceptable level, without any indication of grossly inappropriate behavior.  On interviews, the Veteran's behavior was shown to be appropriate, he demonstrated no slowness of thoughts or confusion and was always oriented as to person, place and time.  Additionally, both the December 2009 and January 2012 VA examiners noted that the Veteran's ability for abstract thinking was within the normal range, and further described the Veteran's speech, concentration, and communication to be within normal limits.  While the Veteran described a history of violent behavior, these episodes appear to be isolated in nature.  Indeed, at the May 2007 VA biopsychosocial assessment, the Veteran reported that he had not had any violent episodes in over nine years.  Also, although the Veteran reported to experience homicidal ideation at the January 2012 VA examination, this also appears to be isolated to this particular time.  The Veteran denied experiencing any suicidal or homicidal ideation during the more recent VA treatment visits, and the more recent VA examination.  

The Board acknowledges that the Veteran was assigned a GAF score of 45 at the March 2007 evaluation, and Dr. H. assigned him a GAF score ranging between 30 to 35 at the August 2009 evaluation.  GAF scores, however, are just one component of the Veteran's disability picture, and there is no set "formula" followed in assigning evaluations.  Regardless of the GAF score assigned, that score must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a)(2013).  Notably, the evidence does not reflect such symptoms as speech intermittently illogical, obscure, or irrelevant; spatial disorientation; or near continuous panic or depression affecting the ability to function independently, appropriately and effectively, as evidenced by the fact that the Veteran was described as polite and cooperative, and his sensorium was shown to be intact during the March 2007 evaluation.  This was also evidenced by the fact that VA treatment records close in time to these evaluations reflect that the Veteran reported an improvement in his symptoms, denied any symptoms of anxiety, paranoia or hypervigilance at night, and noted to be getting more sleep since he began taking his medication.  See August 2007 consultation follow-up note.  In addition, during his VA outpatient visits dated from May 2008 to August 2009, upon evaluating the Veteran's mental status, the treatment providers noted that the Veteran displayed a euthymic mood, a full affect, intact insight, and a thought process that was linear and goal-directed.  In addition, the Veteran did not exhibit any delusional thoughts, preoccupations, compulsions, phobias, or suicidal/homicidal ideations and was shown to be fully alert and oriented during these treatment visits.  Furthermore, the December 2009 VA examiner noted no signs of panic attacks, and commented that while the Veteran's depressed mood occurred near continuously, this did not affect his ability to function independently.  The VA examiner further noted major changes in the Veteran's daily activities since he developed his mental condition.  

The Board also acknowledges the October 2007 QTC examination report wherein Dr. T. assigned the Veteran a GAF score of 70.  As previously noted above, Dr. B. (who issued the March 2007 and February 2008 medical opinions), and Dr. M. (who issued the April 2013 VA addendum opinion) both found this examination to be inadequate, and noted that this GAF score assigned was not supported by the objective medical findings exhibited by the Veteran during this examination.  

The Board therefore finds that the actual symptoms reflected in the treatment records and the December 2009, January 2012 and February 2013 VA examination reports are more probative than the GAF scores of 30-35, 45 and 70 in terms of evidentiary value.  Accordingly, the Board finds in the instant case that the Veteran's more moderate underlying symptomatology as described by the medical and lay evidence of record is more compatible with the assignment of GAF scores in the 51 to 60 range.  As such, a higher rating of 70 percent is not warranted.  Further, the evidence does not reflect even more serious symptoms, such as persistent delusions or hallucinations or persistent danger of hurting self or others, to warrant a rating of 100 percent.  

In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that for the period prior to February 8, 2013, the Veteran's service-connected psychiatric disability picture more nearly approximates the criteria for a 50 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 due to occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.7 (2013).  


ORDER

For the period prior to February 8, 2013, an initial increased rating of 50 percent, but no higher, for the service-connected PTSD is granted, subject to laws and regulations governing the award of monetary benefits.  


REMAND

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities.  The regulation is specifically directed to the "exceptional case where the schedular evaluations" are inadequate. 38 C.F.R. § 3.321(b)(1).  The use of the plural "evaluations" suggests that the regulation contemplates a situation in which evaluations assigned to multiple disabilities are inadequate.  Indeed, the regulation authorizes "an extra-schedular evaluation" where "the schedular evaluations" are inadequate to compensate for impairment due to "the service-connected disability or disabilities."  The use of "disability or disabilities" indicates that the regulation contemplates that multiple disabilities may be considered together in referring veterans for extraschedular consideration.  Similarly, the fact that the regulation authorizes a single extra-schedular evaluation-"an extra-schedular evaluation"-arising from the "disability or disabilities" indicates that referral for extraschedular evaluation may be based on the collective impact of the veteran's disabilities.  See  Johnson v. McDonald, No. 2013-7104 (Fed. Cir. August 6, 2014) 2013-7104.  It is not clear that the originating agency considered the aggregate impact of service-connected disabilities when determining not to refer the increased rating claims to the Director of Compensation.  

In addition, in a September 2013 letter, Dr. H. discussed the reasoning as to why he believed the Veteran should be awarded a higher disability rating as a result of his service-connected PTSD.  In his report, Dr. H. described the traumatic in-service events witnessed and experienced by the Veteran, and wrote that experiencing the "collective terror and toil of war only to return to an America that rejected him, [and] suffering through random verbal attacks of 'baby killer' and you 'lost the war' only furthered [the Veteran's] anxiety and hopelessness."  According to Dr. H., throughout their sessions, the Veteran revealed a lifestyle "that has been riddled by recurring, distressing dreams, as well as . . . difficulty falling asleep and in staying asleep."  Dr. H. further noted that the Veteran's erratic sleep patterns "have resulted in daytime fatigue, the inability to concentrate and focus, a diminished attention span and impaired memory, irritability, a lack of impulse control, and an increased propensity in making errors and mistakes with many work-related tasks."  According to Dr. H., the Veteran's dream content "has consisted of a recurring theme of the traumas he had experienced while serving in the military"  Dr. H. also noted that in addition to the death and near-death experiences that the Veteran survived while serving in the Vietnam War, "he expressed the on-going emotional pain he had been suffering from a lack of feelings of empathy, of compassion, and sensuality."  

It appears that the Veteran underwent a psychiatric evaluation during this visit, at which time, Dr. H. observed signs of a depressed mood; anxiety; suspiciousness; panic attacks which occur on a weekly basis; chronic sleep impairment; mild memory loss; a flattened affect; difficulty in understanding complex commands; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work-like setting; an inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; and an impaired impulse control, such as unprovoked irritability with periods of violence.  According to Dr. H., these symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

In light of Dr. H.'s assessment, and the Veteran's reported symptomatology during this time period, it appears that the Veteran's PTSD symptoms may have worsened since the most recent rating decision.  However, the VA treatment records associated with the claims file (and the Virtual VA claims processing system) are only dated through February 2013, and do not provide a more recent description and understanding of the Veteran's current psychiatric state.  As such, and in order to develop a more complete picture of the current severity of his symptoms, the Board has determined that for the period on and after February 8, 2013, the Veteran should be afforded a more current VA examination to assess the severity of his PTSD.  

In addition, during the September 2011 hearing, the Veteran testified that he last worked in September 2010.  According to the Veteran, he had had 54 jobs in the last 15 years, and had often been laid off or forced to quit his jobs as a result of his PTSD.  See September 2011 Hearing Transcript (T.), p. 6.  The Veteran's wife has also asserted in her lay assertions that the Veteran lost his job due to his extreme bouts of anger, and his inability to control his temper when involved in any type of disagreement or confrontation with his co-workers and supervisors.  In the September 2013 report, Dr. H. noted that he had encouraged the Veteran to apply for SSA benefits several years ago given the severity of the Veteran's symptoms which prevented him from working competently in any work setting.  According to Dr. H., the Veteran's symptoms and his inability to sustain any competency at work are causally related to the traumas he experienced in service.  As previously discussed above, a notice of award from the SSA reflects that the Veteran was entitled to monthly disability benefits beginning in March 2011.  

The Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  

Prior to adjudication of the TDIU issue, however, the Board finds that further evidentiary development is necessary-to include obtaining a pertinent medical opinion as to the effect of the Veteran's service-connected PTSD on his employability.  In this regard, the Board notes that neither the Veteran, nor Dr. H., have asserted that his other service-connected disability - residuals gunshot wound, left os calcis with osteomyelitis, quiescent, and impairment of function (20 percent)-have affected his employability.  

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notification letter pertaining to the issue of entitlement to a TDIU.  

2. Request relevant records pertaining to treatment the Veteran has received for his PTSD, from the West Los Angeles VAMC, from February 2013 to the present.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

3. AFTER completion of the above, and after all outstanding treatment records have been associated with the claims file, the Veteran should be afforded a VA psychiatric examination to determine the current nature and extent of his service-connected PTSD and to determine the effect, if any, of this disability on his employability.  The claims file, including a copy of this REMAND, as well as all records on Virtual VA, must be made available to the examiner for review.  

The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The examiner should also assign a GAF score and provide an explanation of the assigned score.  

Also, the examiner should specifically opine on the impact of the Veteran's PTSD on his social and industrial activities, including his ability to obtain and to maintain any full-time employment, for the period from February 8, 2013.  In offering these opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's competent and credible lay statements.  If need be, further testing should be accomplished.  A rationale for all opinions expressed must be provided.  

4. After all the development has been completed, the AOJ should undertake any additional development action warranted in connection with the Veteran's claim for entitlement to a TDIU.  The AOJ must consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorder.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If, following additional development, the Veteran's combined rating does not satisfy the requirements under 38 C.F.R. § 4.16(a), the AOJ should determine whether to refer the Veteran's claim for entitlement to a TDIU to the Director of Compensation and Pension for a determination in compliance with the provisions of 38 C.F.R. § 4.16(b) (2013).  The referral letter should comply with the regulation.  In addition, the AOJ should consider whether the claims file should be referred to the Director of Compensation to determine if the Veteran is entitled to an extra-schedular rating for any single service-connected disability or due to the collective impact of all service-connected disabilities.  

5. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD for the period on and after February 8, 2013, and adjudicate the issue of entitlement to TDIU.  If any of the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


